ON MOTION
HALDANE ROBERT MAYER, Circuit Judge.

ORDER

The parties jointly move to dismiss this appeal and remand to the United States District Court for the Western District of Wisconsin, with instructions to vacate the final judgment.
The court cannot both dismiss and remand the appeal, as those are mutually exclusive actions. The usual course, when the parties have settled, is to dismiss the appeal unless the parties request that that the case be remanded so that the trial court can consider whether to vacate its own decision due to settlement. U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994). It appears that the parties seek the latter course in this case.
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted in part. This case is remanded to the district court so that the parties may request that the district court consider vacating its judgment due to settlement. The motion to dismiss is denied as moot.
(2) Any other pending motions are moot.
(3) Each side shall bear its own costs.